DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 12/01/2020 have been entered. Claims 26-35, 37-44, 47, 48, 50, 52, and 53 are currently pending where claims 26 and 27 were previously withdrawn from consideration. Claims 36, 45, 46, 49, and 51 have been cancelled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-32, 34, 37, 38, 40-44, 47, 48, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1241357 (Gardenia hereinafter) in view of US 2009/0126100 (Kenoyer hereinafter).
Regarding claim 43, Gardenia teaches a motor driven pump that is capable of being a feed pump for a downline system with an inherent method of operation (Figure 1 with ¶ 1 of the translation provided by the Applicant) that discloses providing a feed pump (Pump 1) comprising: a pumping chamber for a pumping medium (Chamber surrounding the wheels 1.3); at least one temperature sensor for detecting a temperature of pumping medium in the pumping chamber (temperature sensor 3 per ¶ 42-43), the at least one temperature sensor arranged in the feed pump, allocated to the pumping chamber, and in thermal contact with the pumping chamber (¶ 42-43); a temperature control device allocated to the at least one temperature sensor (Heating element 4) and by which defined temperature conditions can be created in an area surrounding the at least one temperature sensor (¶ 42), and an evaluation device to which the at least one temperature sensor is coupled to receive temperature signals (¶ 34-35 details a controller for the temperature sensor); the method comprising: sending, from the at least one temperature sensor, a plurality of signals over time to the evaluation device (Temperature sensor is constantly detecting and sending signals relative to the detected temperature) and determining, with the evaluation device, a presence or an absence of flow in the line based on a development of temperature signals over time received from the at least one temperature sensor (¶ 34).
Gardenia is silent with respect to detecting, with the evaluation device, a temperature trend based on the plurality of temperature signals send from the at least one temperature sensor; and determining, with the evaluation device, a presence or an absence of flow in the line based on the temperature trend.
However, Kenoyer teaches a water handling application, a bath in this specific case, that discloses a controller for the bath tub that discloses detecting a rate of temperature change (Interpreted as the temperature trend) indicating a presence or absence of water (¶ 107). When 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Garendia with the detection and evaluation teachings of Kenoyer to more accurately measure the state of the fluid in the line on Gardenia.
Regarding claim 28, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses a housing in which the pumping chamber is arranged (Housing 1.1), wherein the at least one temperature sensor is arranged in the housing (Figure 1a with ¶ 42).
Regarding claim 30, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses providing the at least one temperature sensor arranged on or proximal to a wall of the pumping chamber (Figures 1a and 4 shows the position of the sensor 3).
Regarding claim 31, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses that the temperature control device is integrated into the at least one temperature sensor (Figure 2 shows the integration between the sensor 3 and heating element 4).
Regarding claim 32, Gardenia’s teachings are described above in claim 31 where Gardenia further discloses the temperature control device is formed by at least one resistance heating element or comprises at least one heating element (Heating element 4).
Regarding claim 34, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses that the evaluation device comprises a temperature control member 
Regarding claim 37, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses the evaluation device providing at least one detection option selected from the group consisting of: throughflow of the pumping medium, and lack of throughflow of the pumping medium (¶ 35 with ¶ 42-43).
Regarding claim 38, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses that detecting a lack of flow of the pumping medium from an increase in temperature over time (¶ 42-43 of Gardenia where the increase of temperature is detected over an arbitrary time frame).
Regarding claim 39, Gardenia’s teachings are described above in claim 37 where the combination of Gardenia and Kenoyer further discloses detecting a flow of the pumping medium from a decreasing trend in temperature trend after a detected phase without flow (Change of temperature over time per ¶ 43 and Figure 5. A scenario exists in Kenoyer where the temperature of the fluid is colder than the dry temperature of the sensor such that a dropping temperature trend can show a presence of fluid).
Regarding claim 40
Regarding claim 41, Gardenia’s teachings are described above in claim 40 where Gardenia further discloses the evaluation device generating the deactivation signal either immediately after detecting the lack of flow, or when reaching a specific temperature threshold (¶ 35 and 42-43).
Regarding claim 42, Gardenia’s teachings are described above in claim 37 where Gardenia further discloses that the evaluation device generates an activation signal for the operation of the feed pump upon detecting flow of the pumping medium after a phase of a lack of flow (¶ 35 and 42-43)
Regarding claim 44, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses that the evaluation device generating activation signals, to activate feed pump operation and deactivation signals, to deactivate feed pump operation (¶ 35 and 42-43).
Regarding claim 47, Gardenia’s teachings are described above in claim 43 where the combination of Gardenia and Kenoyer further discloses that detecting a flow in the line based upon a decreasing temperature trend measured in the feed pump (¶ 35, 42, and 43 of Gardenia and A scenario of Kenoyer where the sensor dry temperature is warmer than the fluid temperature therefore a decrease of the temperature trend results in fluid flowing).
Regarding claim 48, Gardenia’s teachings are described above in claim 43 where the combination of Gardenia and Kenoyer further discloses detecting a lack of flow in the line based upon an increasing temperature trend as measured in the feed pump (¶ 35, 42, and 43 with Figure 5 of Gardenia and Kenoyer where if the liquid is cooler than the “dry” sensor temperature then a rise in temperature trend will show a lack of fluid present).
Regarding claim 52, Gardenia’s teachings are described above in claim 38 where the combination of Gardenia and Kenoyer further discloses detecting the lack of flow of the pumping medium basing upon linearity of the increasing temperature trend (A scenario of Kenoyer where the sensor dry temperature is warmer than the fluid temperature therefore a decrease of the temperature trend results in fluid flowing).
Regarding claim 53, Gardenia’s teachings are described above in claim 48 where the combination of Gardenia and Kenoyer further discloses detecting the lack of flow of the .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1241357 (Gardena) in view of US 2009/0126100 (Kenoyer) and further in view of US 6048363 (Lorant hereinafter)
Regarding claim 29, Gardenia’s teachings are described above in claim 43 where Gardenia further discloses driving an impeller of the feed pump with a motor (Motor 2 with impeller wheels 1.3).
Gardenia is silent with respect to wherein the at least one temperature sensor is arranged on a housing of the motor.
However, Lorant teaches an electric pump that discloses at least one temperature sensor arranged on a housing of a motor (Sensor 450 per Column 21 Lines 32-45 and Figure 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Gardenia’s temperature sensor with the location taught in Lorant to more directly monitor the motor temperature.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1241357 (Gardena) in view of US 2009/0126100 (Kenoyer) and further in view of US 6198186 (Wallace hereinafter).
Regarding claim 33, Gardenia’s teachings are described above in claim 31 but are silent with respect that the temperature control device is formed by one or more coils of a motor of the feed pump or comprises one or more coils of the motor, and the feed pump further comprises a heat conduction connection between the one or more coils and the area surrounding the at least one temperature sensor.
However, Wallace teaches an electric motor driving pump that discloses that the temperature control device is formed by one or more coils of a motor of the feed pump or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location and shape of the heating element of Gardenia with the teachings of Wallace to control the heat in more locations of the motor and pump combination. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1241357 (Gardena) in view of US 2009/0126100 (Kenoyer) and further in view of US 4480467 (Harter hereinafter).
Regarding claim 35, Gardenia’s teachings are described above in claim 31 but are silent with respect to the temperature control device comprises a temperature control chamber in which the at least one temperature sensor is arranged.
However, Harter teaches a flow monitoring device that discloses the use of temperature sensors such that temperature control device comprises a temperature control chamber in which the at least one temperature sensor is arranged (Figure 2 sensor 82 with heating element 86 within the shell 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor and heating element of Gardenia with the combined housing of Harter to protect the two components from possible debris or damage from the flow. 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1241357 (Gardena) in view of US 2009/0126100 (Kenoyer) and further in view of US 2013/0294949 (Blaser hereinafter).
Regarding claim 50, Gardenia’s teachings are described above in claim 43 but are silent with respect to increasing pressure in a line of an industrial water system.
However, Blaser teaches the use of an electric pump within an industrial water pumping system. The resultant combination would allow for the motor and flow monitoring system of Gardenia to be used in an industrial water providing application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the control and monitoring system of Gardenia into the pumping system of Blaser to prevent operation errors of the motor and pump system.

Response to Arguments
Applicant’s arguments with respect to claims 28-35, 37-44, 47, 48, 50, 52, and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746